Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s petition for color drawings and provisional benefit were accepted.  The previous 112 rejections are withdrawn in light of the amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

 	The present invention pertains to a contact-less, label-free optical device for near real time quantification of cellular activities of a retina of an eye in mammals comprising: a visual stimulation source configured to generate a stimulating beam, a low coherence or a swept light source configured to generate an optical probing beam; a fiber coupler configured to couple the stimulating beam and the optical probing beam to generate a light beam; a coupler configured to split the generated light beam into a reference beam and a sample beam; a fixed reference mirror configured to reflect the reference beam; at least one XY-scanning mirror configured to scan the sample beam that impinges on different layers of the retina; wherein a back-reflected sample signal of the sample beam is configured to interfere  with a back-reflected reference signal of the reference beam to generate an interferometric signal; a detector configured to detect the interferometric signal; and a processing unit configured to process and analyze the interferometric signal.
 	The present invention also pertains to a method for near real time quantification of cellular activities of a retina of an eye in mammals comprising: stimulating the eye with a visual stimulation source configured to generate a stimulating beam; providing at least one of a low coherence or a swept light source configured to generate an optical probing beam; coupling the stimulating beam and the optical probing beam by using a fiber coupler to generate a light beam; splitting the generated light beam by using a coupler into a reference beam and a sample beam; reflecting the reference beam with a fixed reference mirror, scanning the sample beam to impinge on different layers of the retina by using at least one XY-scanning mirror; -6-US 16/179,944 generating an interferometric signal by interfering a back- reflected sample signal of the sample beam and a back-reflected reference signal of the reference beam; detecting the interferometric signal with a detector; and processing and analyzing the interferometric signal with a processing unit.
	The closest prior art, Modell USP 7,720,526, fails to teach the fixed mirror in particular among other limitations as argued persuasively by Applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        6/9/2021